EXHIBIT 10.1

 

CATALYTICA ENERGY SYSTEMS, INC.

 

RETENTION AGREEMENT

 

This Retention Agreement (the “Agreement”) is made and entered into by and
between Ralph Dalla Betta (the “Employee”) and Catalytica Energy Systems, Inc.
(the “Company”), effective as of the latest date set forth by the signatures of
the parties hereto below (the “Effective Date”).

 


1.             TERM OF AGREEMENT.  THIS AGREEMENT SHALL TERMINATE UPON THE DATE
THAT ALL OBLIGATIONS OF THE PARTIES HERETO WITH RESPECT TO THIS AGREEMENT HAVE
BEEN SATISFIED.


 


2.             AT-WILL EMPLOYMENT.  THE COMPANY AND THE EMPLOYEE ACKNOWLEDGE
THAT THE EMPLOYEE’S EMPLOYMENT IS AND SHALL CONTINUE TO BE AT-WILL, AS DEFINED
UNDER APPLICABLE LAW.  IF THE EMPLOYEE’S EMPLOYMENT TERMINATES FOR ANY REASON,
INCLUDING (WITHOUT LIMITATION) ANY TERMINATION AFTER AN ANNOUNCEMENT OF CHANGE
OF CONTROL AND PRIOR TO TWENTY-FOUR (24) MONTHS FOLLOWING A CHANGE OF CONTROL OR
THE ANNOUNCEMENT OF A CHANGE OF CONTROL, WHICHEVER COMES LATER, THE EMPLOYEE
SHALL NOT BE ENTITLED TO ANY PAYMENTS, BENEFITS, DAMAGES, AWARDS OR COMPENSATION
OTHER THAN AS PROVIDED BY THIS AGREEMENT.


 


3.             SEVERANCE BENEFITS.

 


(A)           TERMINATION NOT IN CONNECTION WITH A CHANGE OF CONTROL.  IF THE
EMPLOYEE’S EMPLOYMENT TERMINATES AS A RESULT OF INVOLUNTARY TERMINATION (AS
DEFINED BELOW) OTHER THAN FOR CAUSE AT ANY TIME PRIOR TO AN ANNOUNCEMENT OF A
CHANGE OF CONTROL OR ON OR AFTER THE DATE THAT IS TWENTY-FOUR (24) MONTHS
FOLLOWING A CHANGE OF CONTROL OR THE ANNOUNCEMENT OF A CHANGE OF CONTROL,
WHICHEVER COMES LATER (A “NON-CHANGE OF CONTROL SEVERANCE TERMINATION”), THEN,
SUBJECT TO EMPLOYEE (I) EXECUTING AND NOT REVOKING A STANDARD RELEASE OF CLAIMS
IN FAVOR OF THE COMPANY; PROVIDED, HOWEVER, THAT SUCH RELEASE SHALL PRESERVE ALL
INDEMNIFICATION RIGHTS OF EMPLOYEE AND ALL OTHER RIGHTS OF EMPLOYEE UNDER THE
CURRENTLY EXISTING INDEMNIFICATION AGREEMENT OR SIMILAR AGREEMENT WITH THE
COMPANY (A “RELEASE”), AND (II) NOT BREACHING THE PROVISIONS OF SECTION 5
HEREOF, THEN EMPLOYEE SHALL BE ENTITLED TO RECEIVE THE FOLLOWING SEVERANCE
BENEFITS:


 


(I)    SEVERANCE PAYMENT.  FOLLOWING THE EMPLOYMENT TERMINATION DATE THE COMPANY
SHALL PAY EMPLOYEE AN AGGREGATE AMOUNT EQUAL TO ONE HUNDRED PERCENT (100%) OF
HIS ANNUAL COMPENSATION, LESS APPLICABLE TAXES, RATABLY OVER THE REMAINING
PAYROLL PERIODS IN THE SAME CALENDAR YEAR IN WHICH EMPLOYEE TERMINATED.


 


(II)   SUBSIDIZED COBRA.  SUBJECT TO EMPLOYEE TIMELY ELECTING CONTINUATION
COVERAGE UNDER TITLE X OF THE CONSOLIDATED BUDGET RECONCILIATION ACT OF 1985
(“COBRA”), THE COMPANY SHALL SUBSIDIZE EMPLOYEE AND HIS ELIGIBLE DEPENDENT’S
COBRA PREMIUMS SO THAT EMPLOYEE PAYS THE SAME PREMIUM AS AN ACTIVE EMPLOYEE OF
THE COMPANY FOR A PERIOD EQUAL TO THE LESSER OF (I) TWELVE MONTHS FOLLOWING THE
EMPLOYEE’S TERMINATION DATE, OR (II) THE DATE UPON WHICH EMPLOYEE BECOMES
COVERED UNDER THE GROUP HEALTH PLANS OF ANOTHER EMPLOYER WITH COMPARABLE GROUP
HEALTH BENEFITS AND LEVELS OF COVERAGE.

 

--------------------------------------------------------------------------------


 


(B)           TERMINATION IN CONNECTION WITH A CHANGE OF CONTROL.  IF THE
EMPLOYEE’S EMPLOYMENT TERMINATES AS A RESULT OF INVOLUNTARY TERMINATION (AS
DEFINED BELOW) OTHER THAN FOR CAUSE AT ANY TIME AFTER AN ANNOUNCEMENT OF A
CHANGE OF CONTROL AND PRIOR TO TWENTY-FOUR (24) MONTHS FOLLOWING A CHANGE OF
CONTROL OR THE ANNOUNCEMENT OF A CHANGE OF CONTROL, WHICHEVER COMES LATER (THE
“CHANGE OF CONTROL PERIOD”) (A “CHANGE OF CONTROL SEVERANCE TERMINATION”), THEN,
SUBJECT TO EMPLOYEE (I) EXECUTING AND NOT REVOKING A RELEASE, (II) NOT BREACHING
THE PROVISIONS OF SECTION 5 HEREOF, AND (III) THE PROVISIONS OF SECTION 7
HEREOF, THE EMPLOYEE SHALL BE ENTITLED TO RECEIVE THE FOLLOWING SEVERANCE
BENEFITS:


 


(I)    SEVERANCE PAYMENT.  A CASH PAYMENT IN AN AMOUNT EQUAL TO TWO HUNDRED
PERCENT (200%) OF THE EMPLOYEE’S ANNUAL COMPENSATION PLUS A PRO RATA CASH
PAYMENT OF THE CURRENT YEAR BONUS AWARD BASED ON THE TARGET BONUS FOR THE
EMPLOYEE, LESS ANY CHANGE OF CONTROL RETENTION PAYMENTS (AS DEFINED IN SECTION 4
HEREOF) ALREADY PAID TO EMPLOYEE;


 


(II)   CONTINUED EMPLOYEE BENEFITS.  ONE HUNDRED PERCENT (100%) COMPANY-PAID
HEALTH, DENTAL AND LIFE INSURANCE COVERAGE AT THE SAME LEVEL OF COVERAGE AS WAS
PROVIDED TO SUCH EMPLOYEE IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL SEVERANCE
TERMINATION (THE “COMPANY-PAID COVERAGE”).  IF SUCH COVERAGE INCLUDED THE
EMPLOYEE’S DEPENDENTS IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL SEVERANCE
TERMINATION, SUCH DEPENDENTS SHALL ALSO BE COVERED AT COMPANY EXPENSE. 
COMPANY-PAID COVERAGE SHALL CONTINUE UNTIL THE EARLIER OF (I) TWO YEARS FROM THE
DATE OF THE INVOLUNTARY TERMINATION OR (II) THE DATE THAT THE EMPLOYEE AND HIS
DEPENDENTS BECOME COVERED UNDER ANOTHER EMPLOYER’S GROUP HEALTH, DENTAL OR LIFE
INSURANCE PLANS THAT PROVIDE EMPLOYEE AND HIS DEPENDENTS WITH COMPARABLE
BENEFITS AND LEVELS OF COVERAGE.  FOR PURPOSES OF COBRA, THE DATE OF THE
“QUALIFYING EVENT” FOR EMPLOYEE AND HIS DEPENDENTS SHALL BE THE DATE UPON WHICH
THE COMPANY-PAID COVERAGE TERMINATES.


 


(III)  OPTION AND RESTRICTED STOCK ACCELERATED VESTING.  ONE HUNDRED PERCENT
(100%) OF THE UNVESTED PORTION OF ANY STOCK OPTION OR RESTRICTED STOCK
(INCLUDING RESTRICTED STOCK UNITS) HELD BY THE EMPLOYEE SHALL AUTOMATICALLY BE
ACCELERATED IN FULL SO AS TO BECOME COMPLETELY VESTED.


 


(IV)  TIMING OF SEVERANCE PAYMENTS.  ANY CHANGE OF CONTROL SEVERANCE PAYMENT TO
WHICH EMPLOYEE IS ENTITLED UNDER SECTION 3(B)(1) SHALL BE PAID BY THE COMPANY TO
THE EMPLOYEE (OR TO THE EMPLOYEE’S SUCCESSOR IN INTEREST, PURSUANT TO
SECTION 9(B)) IN CASH AND IN FULL, NOT LATER THAN THIRTY (30) CALENDAR DAYS
FOLLOWING THE TERMINATION DATE, SUBJECT TO SECTION 11(F).


 


(C)           VOLUNTARY RESIGNATION; TERMINATION FOR CAUSE.  IF THE EMPLOYEE’S
EMPLOYMENT TERMINATES BY REASON OF THE EMPLOYEE’S VOLUNTARY RESIGNATION (AND IS
NOT AN INVOLUNTARY TERMINATION), OR IF THE EMPLOYEE IS TERMINATED FOR CAUSE,
THEN THE EMPLOYEE SHALL NOT BE ENTITLED TO RECEIVE SEVERANCE OR OTHER BENEFITS
EXCEPT FOR THOSE (IF ANY) AS MAY THEN BE ESTABLISHED UNDER THE COMPANY’S THEN
EXISTING OPTION, SEVERANCE AND BENEFITS PLANS AND PRACTICES.


 

Disability; Death.  If the Company terminates the Employee’s employment as a
result of the Employee’s Disability, or such Employee’s employment is terminated
due to the death of the Employee, then the Employee shall not be entitled to
receive severance or other benefits except for

 

2

--------------------------------------------------------------------------------


 

those (if any) as may then be established under the Company’s then existing
severance and benefits plans and practices or pursuant to other agreements with
the Company.

 


4.             RETENTION PAYMENTS.


 


(A)           CHANGE OF CONTROL RETENTION PAYMENTS.  IN THE EVENT OF A CHANGE OF
CONTROL (OTHER THAN A LIQUIDATION OR DISSOLUTION OF THE COMPANY) WHEREIN
EMPLOYEE IS EMPLOYED BY THE ACQUIRING ENTITY IN THE POSITION OF CHIEF TECHNICAL
OFFICER OR A GREATER POSITION, THEN EMPLOYEE SHALL RECEIVE CASH RETENTION
PAYMENTS (THE “CHANGE OF CONTROL RETENTION PAYMENTS”) AS TO 2/3 OF ANNUAL
COMPENSATION ON THE DATE OF THE CHANGE OF CONTROL, ANOTHER 2/3 OF ANNUAL
COMPENSATION ON THE DATE THAT IS SIX MONTHS FOLLOWING THE CHANGE OF CONTROL, AND
A FINAL 2/3 OF ANNUAL COMPENSATION ON THE ONE YEAR ANNIVERSARY OF THE CHANGE OF
CONTROL, SUBJECT TO HIS REMAINING EMPLOYED BY THE ACQUIRING ENTITY THROUGH SUCH
DATES.


 


(B)           [*] RETENTION PAYMENTS.  IN THE EVENT OF A [*] (AS DEFINED HEREIN)
THAT DOES NOT CONSTITUTE A CHANGE OF CONTROL IN WHICH THE ACQUIRING ENTITY HIRES
EMPLOYEE AS A FULL-TIME EXECUTIVE, EMPLOYEE SHALL RECEIVE RETENTION PAYMENTS
(THE “[*] RETENTION PAYMENTS”) AS TO $200,000 ON THE DATE OF THE [*], ANOTHER
$200,000 ON THE DATE THAT IS SIX MONTHS FOLLOWING THE [*], AND A FINAL $200,000
ON THE ONE YEAR ANNIVERSARY OF THE [*], SUBJECT TO HIS REMAINING EMPLOYED BY THE
ACQUIRING ENTITY THROUGH SUCH DATES; PROVIDED, HOWEVER, THAT IF FOLLOWING THE
[*] EMPLOYEE IS TERMINATED BY THE ACQUIRING ENTITY AS A RESULT OF AN INVOLUNTARY
TERMINATION, THEN, SUBJECT TO EMPLOYEE (I) EXECUTING AND NOT REVOKING A RELEASE,
(II) NOT BREACHING THE PROVISIONS OF SECTION 5 HEREOF, AND (III) THE PROVISIONS
OF SECTION 7 HEREOF, THE EMPLOYEE SHALL BE ENTITLED TO RECEIVE ANY REMAINING [*]
RETENTION PAYMENTS THAT HAVE NOT YET BEEN PAID TO EMPLOYEE.


 


(C)           NO DUPLICATE PAYMENTS.  IN NO EVENT SHALL EMPLOYEE RECEIVE BOTH
CHANGE OF CONTROL RETENTION PAYMENTS AND [*] RETENTION PAYMENTS.  MOREOVER, IF
EMPLOYEE RECEIVES [*] RETENTION PAYMENTS, HE SHALL NOT BE ELIGIBLE TO RECEIVE
ANY SEVERANCE BENEFITS UNDER SECTION 3 HEREOF.


 


5.             CONDITIONAL NATURE OF SECTION 3 AND 4 PAYMENTS.


 


(A)           NONCOMPETE.  EMPLOYEE ACKNOWLEDGES THAT THE NATURE OF THE
COMPANY’S BUSINESS IS SUCH THAT IF EMPLOYEE WERE TO BECOME EMPLOYED BY, OR
SUBSTANTIALLY INVOLVED IN, THE BUSINESS OF A COMPETITOR OF THE COMPANY DURING
THE 12 MONTHS FOLLOWING THE TERMINATION OF EMPLOYEE’S EMPLOYMENT WITH THE
COMPANY, IT WOULD BE VERY DIFFICULT FOR EMPLOYEE NOT TO RELY ON OR USE THE
COMPANY’S TRADE SECRETS AND CONFIDENTIAL INFORMATION.  THUS, TO AVOID THE
INEVITABLE DISCLOSURE OF THE COMPANY’S TRADE SECRETS AND CONFIDENTIAL
INFORMATION, EMPLOYEE AGREES AND ACKNOWLEDGES THAT EMPLOYEE’S RIGHT TO RECEIVE
THE PAYMENTS SET FORTH IN SECTION 3 OR 4 (TO THE EXTENT EMPLOYEE IS OTHERWISE
ENTITLED TO SUCH PAYMENTS) SHALL BE CONDITIONED UPON EMPLOYEE NOT DIRECTLY OR
INDIRECTLY ENGAGING IN (WHETHER AS AN EMPLOYEE, CONSULTANT, AGENT, PROPRIETOR,
PRINCIPAL, PARTNER, STOCKHOLDER, CORPORATE OFFICER, DIRECTOR OR OTHERWISE), NOR
HAVING ANY OWNERSHIP INTERESTED IN OR

 

--------------------------------------------------------------------------------

[* ]  This provision is the subject of a Confidential Treatment Request

 

3

--------------------------------------------------------------------------------


 


PARTICIPATING IN THE FINANCING, OPERATION, MANAGEMENT OR CONTROL OF, ANY PERSON,
FIRM, CORPORATION OR BUSINESS THAT COMPETES WITH THE COMPANY OR IS A CUSTOMER OR
CLIENT OF THE COMPANY DURING THE ONE YEAR PERIOD FOLLOWING THE EMPLOYMENT
TERMINATION DATE (“COMPETITION”); PROVIDED, HOWEVER, THAT NOTHING IN THIS
SECTION 5 SHALL PREVENT EMPLOYEE FROM PERFORMING SERVICES FOR THE ACQUIRER OF
THE COMPANY’S [*] FOLLOWING A [*]; PROVIDED, FURTHER, THAT FOLLOWING HIS
TERMINATION OF EMPLOYMENT WITH THE COMPANY, EMPLOYEE SHALL BE PERMITTED TO WORK
FOR AN ENTITY IN COMPETITION WITH THE COMPANY WHOSE PRIMARY BUSINESS IS NOT
PROVIDING PRODUCTS OR SERVICES COMPETITIVE WITH THE PRODUCTS OR SERVICES OF THE
COMPANY, SO LONG EMPLOYEE DOES NOT ENGAGE IN A BUSINESS THAT MAKES SUCH ENTITY
IN COMPETITION WITH THE COMPANY.  NOTWITHSTANDING THE FOREGOING, EMPLOYEE MAY,
WITHOUT VIOLATING THIS SECTION 5, OWN, AS A PASSIVE INVESTMENT, SHARES OF
CAPITAL STOCK OF A PUBLICLY-HELD CORPORATION THAT ENGAGES IN COMPETITION WHERE
THE NUMBER OF SHARES OF SUCH CORPORATION’S CAPITAL STOCK THAT ARE OWNED BY
EMPLOYEE REPRESENT LESS THAN THREE PERCENT OF THE TOTAL NUMBER OF SHARES OF SUCH
CORPORATION’S CAPITAL STOCK OUTSTANDING.

 


(B)           NON-SOLICITATION.  UNTIL THE DATE 12 MONTHS AFTER THE TERMINATION
OF EMPLOYEE’S EMPLOYMENT WITH THE COMPANY FOR ANY REASON, EMPLOYEE AGREES AND
ACKNOWLEDGES THAT EMPLOYEE’S RIGHT TO RECEIVE THE SEVERANCE AND RETENTION
PAYMENTS SET FORTH IN SECTION 3 AND 4 (TO THE EXTENT EMPLOYEE IS OTHERWISE
ENTITLED TO SUCH PAYMENTS) SHALL BE CONDITIONED UPON EMPLOYEE NOT EITHER
DIRECTLY OR INDIRECTLY SOLICITING, INDUCING, RECRUITING OR ENCOURAGING AN
EMPLOYEE TO LEAVE HIS OR HER EMPLOYMENT EITHER FOR EMPLOYEE OR FOR ANY OTHER
ENTITY OR PERSON WITH WHICH OR WHOM EMPLOYEE HAS A BUSINESS RELATIONSHIP.


 


(C)           UNDERSTANDING OF COVENANTS.  EMPLOYEE REPRESENTS THAT HE (I) IS
FAMILIAR WITH THE FOREGOING COVENANTS NOT TO COMPETE AND NOT TO SOLICIT, AND
(II) IS FULLY AWARE OF HIS OBLIGATIONS HEREUNDER, INCLUDING, WITHOUT LIMITATION,
THE REASONABLENESS OF THE LENGTH OF TIME, SCOPE AND GEOGRAPHIC COVERAGE OF THESE
COVENANTS.


 


(D)           REMEDY FOR BREACH.  UPON ANY BREACH OF THIS SECTION BY EMPLOYEE,
ALL SEVERANCE AND RETENTION PAYMENTS PURSUANT TO SECTION 3 OR 4 SHALL
IMMEDIATELY CEASE, AND THAT SHALL BE THE SOLE REMEDY AVAILABLE TO THE COMPANY
FOR SUCH BREACH.

 


6.             ATTORNEY FEES, COSTS AND EXPENSES.  WITH RESPECT TO ANY CHANGE OF
CONTROL SEVERANCE TERMINATION ONLY, THE COMPANY SHALL REIMBURSE EMPLOYEE FOR THE
REASONABLE ATTORNEY FEES, COSTS AND EXPENSES INCURRED BY THE EMPLOYEE IN
CONNECTION WITH ANY ACTION BROUGHT BY EMPLOYEE TO ENFORCE HIS RIGHTS HEREUNDER,
PROVIDED SUCH ACTION IS NOT DECIDED IN FAVOR OF THE COMPANY.


 


7.             LIMITATION ON PAYMENTS.

 


(A)           IN THE EVENT THAT THE SEVERANCE AND OTHER BENEFITS PROVIDED FOR IN
THIS AGREEMENT OR OTHERWISE PAYABLE TO THE EMPLOYEE (I) CONSTITUTE “PARACHUTE
PAYMENTS” WITHIN THE MEANING OF SECTION 280G OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”) AND

 

--------------------------------------------------------------------------------

[* ]  This provision is the subject of a Confidential Treatment Request

 

4

--------------------------------------------------------------------------------


 


(II) BUT FOR THIS SECTION 7, WOULD BE SUBJECT TO THE EXCISE TAX IMPOSED BY
SECTION 4999 OF THE CODE, THEN THE EMPLOYEE’S SEVERANCE AND/OR RETENTION
BENEFITS UNDER THIS AGREEMENT SHALL BE EITHER


 

(A)                              delivered in full, or

 

(B)                                delivered as to such lesser extent which
would result in no portion of such severance benefits being subject to excise
tax under Section 4999 of the Code,

 

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by the Employee on an after-tax basis, of the greatest amount of
severance and/or retention benefits, notwithstanding that all or some portion of
such severance and/or retention benefits may be taxable under Section 4999 of
the Code.  Any taxes due under Section 4999 shall be the responsibility of the
employee.

 


(B)           IF A REDUCTION IN THE PAYMENTS AND BENEFITS THAT WOULD OTHERWISE
BE PAID OR PROVIDED TO THE EMPLOYEE UNDER THE TERMS OF THIS AGREEMENT IS
NECESSARY TO COMPLY WITH THE PROVISIONS OF SECTION 7(A), THE EMPLOYEE SHALL BE
ENTITLED TO SELECT WHICH PAYMENTS OR BENEFITS WILL BE REDUCED AND THE MANNER AND
METHOD OF ANY SUCH REDUCTION OF SUCH PAYMENTS OR BENEFITS (INCLUDING BUT NOT
LIMITED TO THE NUMBER OF OPTIONS OR OTHER AWARDS THAT WOULD VEST UNDER
SECTION 3(B)) SUBJECT TO REASONABLE LIMITATIONS (INCLUDING, FOR EXAMPLE, EXPRESS
PROVISIONS UNDER THE COMPANY’S BENEFIT PLANS) (SO LONG AS THE REQUIREMENTS OF
SECTION 7(A) ARE MET).  WITHIN THIRTY (30) DAYS AFTER THE AMOUNT OF ANY REQUIRED
REDUCTION IN PAYMENTS AND BENEFITS IS FINALLY DETERMINED IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 7(C), THE EMPLOYEE SHALL NOTIFY THE COMPANY IN WRITING
REGARDING WHICH PAYMENTS OR BENEFITS ARE TO BE REDUCED.  IF NO NOTIFICATION IS
GIVEN BY THE EMPLOYEE, THE COMPANY WILL DETERMINE WHICH AMOUNTS TO REDUCE.  IF,
AS A RESULT OF ANY REDUCTION REQUIRED BY SECTION 7(A), AMOUNTS PREVIOUSLY PAID
TO THE EMPLOYEE EXCEED THE AMOUNT TO WHICH THE EMPLOYEE IS ENTITLED, THE
EMPLOYEE WILL PROMPTLY RETURN THE EXCESS AMOUNT TO THE COMPANY.


 


(C)           UNLESS THE COMPANY AND THE EMPLOYEE OTHERWISE AGREE IN WRITING,
ANY DETERMINATION REQUIRED UNDER THIS SECTION 7 SHALL BE MADE IN WRITING BY THE
COMPANY’S PRIMARY OUTSIDE TAX ADVISORS IMMEDIATELY PRIOR TO THE CHANGE OF
CONTROL (THE “ACCOUNTANTS”), WHOSE DETERMINATION SHALL BE CONCLUSIVE AND BINDING
UPON THE EMPLOYEE AND THE COMPANY FOR ALL PURPOSES.  FOR PURPOSES OF MAKING THE
CALCULATIONS REQUIRED BY THIS SECTION 7, THE ACCOUNTANTS MAY, AFTER TAKING INTO
ACCOUNT THE INFORMATION PROVIDED BY THE EMPLOYEE, MAKE REASONABLE ASSUMPTIONS
AND APPROXIMATIONS CONCERNING APPLICABLE TAXES AND MAY RELY ON REASONABLE, GOOD
FAITH INTERPRETATIONS CONCERNING THE APPLICATION OF SECTIONS 280G AND 4999 OF
THE CODE.  THE COMPANY AND THE EMPLOYEE SHALL FURNISH TO THE ACCOUNTANTS SUCH
INFORMATION AND DOCUMENTS AS THE ACCOUNTANTS MAY REASONABLY REQUEST IN ORDER TO
MAKE A DETERMINATION UNDER THIS SECTION.  THE COMPANY SHALL BEAR ALL COSTS THE
ACCOUNTANTS MAY REASONABLY INCUR IN CONNECTION WITH ANY CALCULATIONS
CONTEMPLATED BY THIS SECTION 7.


 


8.             DEFINITION OF TERMS.  THE FOLLOWING TERMS REFERRED TO IN THIS
AGREEMENT SHALL HAVE THE FOLLOWING MEANINGS:

 

5

--------------------------------------------------------------------------------


 


(A)           ANNUAL COMPENSATION.  “ANNUAL COMPENSATION” MEANS AN AMOUNT EQUAL
TO THE GREATER OF (I) EMPLOYEE’S BASE SALARY FOR THE TWELVE (12) MONTHS
PRECEDING THE CHANGE OF CONTROL PLUS THE EMPLOYEE’S TARGET BONUS FOR THE SAME
PERIOD (BUT NOT LESS THAN 85% OF SUCH BASE SALARY), OR (II) EMPLOYEE’S BASE
SALARY ON AN ANNUALIZED BASIS AND THE EMPLOYEE’S TARGET BONUS AS OF THE
TERMINATION DATE (BUT NOT LESS THAN 85% OF SUCH BASE SALARY).


 


(B)           CAUSE.  “CAUSE” SHALL MEAN (I) ANY ACT OF PERSONAL DISHONESTY
TAKEN BY THE EMPLOYEE IN CONNECTION WITH HIS RESPONSIBILITIES AS AN EMPLOYEE AND
INTENDED TO RESULT IN SUBSTANTIAL PERSONAL ENRICHMENT OF THE EMPLOYEE, (II) THE
CONVICTION OF OR PLEA OF NOLO CONTENDERE TO A FELONY, (III) A WILLFUL ACT BY THE
EMPLOYEE THAT CONSTITUTES GROSS MISCONDUCT AND THAT IS INJURIOUS TO THE COMPANY,
OR (IV) FOR A PERIOD OF NOT LESS THAN THIRTY (30) DAYS FOLLOWING DELIVERY TO THE
EMPLOYEE OF A WRITTEN DEMAND FOR PERFORMANCE FROM THE COMPANY THAT DESCRIBES THE
BASIS FOR THE COMPANY’S BELIEF THAT THE EMPLOYEE HAS NOT SUBSTANTIALLY PERFORMED
HIS DUTIES, CONTINUED VIOLATIONS BY THE EMPLOYEE OF THE EMPLOYEE’S OBLIGATIONS
TO THE COMPANY THAT ARE DEMONSTRABLY WILLFUL AND DELIBERATE ON THE EMPLOYEE’S
PART.  ANY DISMISSAL FOR CAUSE MUST BE APPROVED BY THE COMPANY’S BOARD OF
DIRECTORS PRIOR TO THE DISMISSAL DATE.


 


(C)           CHANGE OF CONTROL.  “CHANGE OF CONTROL” MEANS THE OCCURRENCE OF
ANY OF THE FOLLOWING EVENTS:

 


(I)    ANY “PERSON” (AS SUCH TERM IS USED IN SECTIONS 13(D) AND 14(D) OF THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED) BECOMES THE “BENEFICIAL OWNER” (AS
DEFINED IN RULE 13D-3 UNDER SAID ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES OF
THE COMPANY REPRESENTING FIFTY PERCENT (50%) OR MORE OF THE TOTAL VOTING POWER
REPRESENTED BY THE COMPANY’S THEN OUTSTANDING VOTING SECURITIES;


 


(II)   A CHANGE IN THE COMPOSITION OF THE BOARD OCCURRING WITHIN A TWELVE-MONTH
PERIOD, AS A RESULT OF WHICH FEWER THAN A MAJORITY OF THE DIRECTORS ARE
INCUMBENT DIRECTORS.  “INCUMBENT DIRECTORS” SHALL MEAN DIRECTORS WHO EITHER
(A) ARE DIRECTORS OF THE COMPANY AS OF THE DATE HEREOF, OR (B) ARE ELECTED, OR
NOMINATED FOR ELECTION, TO THE BOARD WITH THE AFFIRMATIVE VOTES OF AT LEAST A
MAJORITY OF THE INCUMBENT DIRECTORS AT THE TIME OF SUCH ELECTION OR NOMINATION
(BUT SHALL NOT INCLUDE AN INDIVIDUAL WHOSE ELECTION OR NOMINATION IS IN
CONNECTION WITH AN ACTUAL OR THREATENED PROXY CONTEST RELATING TO THE ELECTION
OF DIRECTORS TO THE COMPANY);


 


(III)  THE CONSUMMATION OF A MERGER OR CONSOLIDATION OF THE COMPANY WITH ANY
OTHER CORPORATION, OTHER THAN A MERGER OR CONSOLIDATION THAT WOULD RESULT IN THE
VOTING SECURITIES OF THE COMPANY OUTSTANDING IMMEDIATELY PRIOR THERETO
CONTINUING TO REPRESENT (EITHER BY REMAINING OUTSTANDING OR BY BEING CONVERTED
INTO VOTING SECURITIES OF THE SURVIVING ENTITY OR SUCH SURVIVING ENTITY’S
PARENT) AT LEAST FIFTY PERCENT (50%) OF THE TOTAL VOTING POWER REPRESENTED BY
THE VOTING SECURITIES OF THE COMPANY OR SUCH SURVIVING ENTITY OR SUCH SURVIVING
ENTITY’S PARENT OUTSTANDING IMMEDIATELY AFTER SUCH MERGER OR CONSOLIDATION;


 


(IV)  THE CONSUMMATION OF THE SALE OR DISPOSITION BY THE COMPANY OF ALL OR
SEVENTY-FIVE PERCENT (75%) OR MORE OF THE COMPANY’S ASSETS.

 

6

--------------------------------------------------------------------------------


 


(D)           DISABILITY.  “DISABILITY” SHALL MEAN THAT THE EMPLOYEE HAS BEEN
UNABLE TO PERFORM HIS COMPANY DUTIES AS THE RESULT OF HIS INCAPACITY DUE TO
PHYSICAL OR MENTAL ILLNESS, AND SUCH INABILITY, AT LEAST TWENTY-SIX (26) WEEKS
AFTER ITS COMMENCEMENT, IS DETERMINED TO BE TOTAL AND PERMANENT BY A PHYSICIAN
SELECTED BY THE COMPANY OR ITS INSURERS AND ACCEPTABLE TO THE EMPLOYEE OR THE
EMPLOYEE’S LEGAL REPRESENTATIVE (SUCH AGREEMENT AS TO ACCEPTABILITY NOT TO BE
UNREASONABLY WITHHELD).  TERMINATION RESULTING FROM DISABILITY MAY ONLY BE
EFFECTED AFTER AT LEAST THIRTY (30) DAYS’ WRITTEN NOTICE BY THE COMPANY OF ITS
INTENTION TO TERMINATE THE EMPLOYEE’S EMPLOYMENT.  IN THE EVENT THAT THE
EMPLOYEE RESUMES THE PERFORMANCE OF SUBSTANTIALLY ALL OF HIS DUTIES HEREUNDER
BEFORE THE TERMINATION OF HIS EMPLOYMENT BECOMES EFFECTIVE, THE NOTICE OF INTENT
TO TERMINATE SHALL AUTOMATICALLY BE DEEMED TO HAVE BEEN REVOKED.


 


(E)           INVOLUNTARY TERMINATION.  “INVOLUNTARY TERMINATION” SHALL MEAN
(I) WITHOUT THE EMPLOYEE’S EXPRESS WRITTEN CONSENT, THE SIGNIFICANT REDUCTION OF
THE EMPLOYEE’S DUTIES, AUTHORITY OR RESPONSIBILITIES, RELATIVE TO THE EMPLOYEE’S
DUTIES, AUTHORITY OR RESPONSIBILITIES AS IN EFFECT IMMEDIATELY PRIOR TO SUCH
REDUCTION, OR THE ASSIGNMENT TO EMPLOYEE OF SUCH REDUCED DUTIES, AUTHORITY OR
RESPONSIBILITIES; PROVIDED, HOWEVER, THAT SO LONG AS EMPLOYEE’S TITLE, DUTIES,
AUTHORITY AND RESPONSIBILITY ARE AT THE LEVEL OF CHIEF TECHNICAL OFFICER OR
GREATER, WHETHER AT THE COMPANY OR AT AN ACQUIRER FOLLOWING A CHANGE OF CONTROL,
THEN THAT WILL NOT CONSTITUTE AN INVOLUNTARY TERMINATION UNDER THIS CLAUSE (I),
(II) WITHOUT THE EMPLOYEE’S EXPRESS WRITTEN CONSENT, A SUBSTANTIAL REDUCTION,
WITHOUT GOOD BUSINESS REASONS, OF THE FACILITIES AND PERQUISITES (INCLUDING
OFFICE SPACE AND LOCATION) AVAILABLE TO THE EMPLOYEE IMMEDIATELY PRIOR TO SUCH
REDUCTION; (III) A REDUCTION BY THE COMPANY IN THE BASE SALARY OR TARGET BONUS
OF THE EMPLOYEE AS IN EFFECT IMMEDIATELY PRIOR TO SUCH REDUCTION; (IV) A
MATERIAL REDUCTION BY THE COMPANY IN THE KIND OR LEVEL OF EMPLOYEE BENEFITS TO
WHICH THE EMPLOYEE WAS ENTITLED IMMEDIATELY PRIOR TO SUCH REDUCTION WITH THE
RESULT THAT THE EMPLOYEE’S OVERALL BENEFITS PACKAGE IS SIGNIFICANTLY REDUCED;
(V) THE RELOCATION OF THE EMPLOYEE TO A FACILITY OR A LOCATION MORE THAN
TWENTY-FIVE (25) MILES FROM THE EMPLOYEE’S THEN PRESENT LOCATION, WITHOUT THE
EMPLOYEE’S EXPRESS WRITTEN CONSENT; (VI) ANY PURPORTED TERMINATION OF THE
EMPLOYEE BY THE COMPANY THAT IS NOT EFFECTED FOR DISABILITY OR FOR CAUSE, OR,
DURING THE CHANGE OF CONTROL PERIOD ONLY, ANY PURPORTED TERMINATION FOR WHICH
THE GROUNDS RELIED UPON ARE NOT VALID; (VII) THE FAILURE OF THE COMPANY TO
OBTAIN THE ASSUMPTION OF THIS AGREEMENT BY ANY SUCCESSORS CONTEMPLATED IN
SECTION 9(A) BELOW; OR (VIII) DURING THE CHANGE OF CONTROL PERIOD ONLY, ANY ACT
OR SET OF FACTS OR CIRCUMSTANCES THAT WOULD, UNDER CALIFORNIA CASE LAW OR
STATUTE CONSTITUTE A CONSTRUCTIVE TERMINATION OF THE EMPLOYEE.  HOWEVER, WITH
RESPECT TO ANY NON-CHANGE OF CONTROL SEVERANCE TERMINATION, AN INVOLUNTARY
TERMINATION SHALL NOT BE DEEMED TO HAVE OCCURRED UNLESS EMPLOYEE PROVIDES
WRITTEN NOTICE TO THE COMPANY DESCRIBING THE NATURE OF THE EVENT THAT HE
BELIEVES FORMS THE BASIS FOR INVOLUNTARY TERMINATION AND THE COMPANY DOES NOT
CURE SUCH EVENT WITHIN TEN (10) DAYS FOLLOWING RECEIPT OF SUCH NOTICE.


 


(F)            [*]


 


(G)           TERMINATION DATE.  “TERMINATION DATE” SHALL MEAN (I) IF THIS
AGREEMENT IS TERMINATED BY THE COMPANY FOR DISABILITY, THIRTY (30) DAYS AFTER
NOTICE OF TERMINATION IS GIVEN TO THE

 

--------------------------------------------------------------------------------

[* ]  This provision is the subject of a Confidential Treatment Request

 

7

--------------------------------------------------------------------------------


 


EMPLOYEE (PROVIDED THAT THE EMPLOYEE SHALL NOT HAVE RETURNED TO THE PERFORMANCE
OF THE EMPLOYEE’S DUTIES ON A FULL-TIME BASIS DURING SUCH THIRTY (30)-DAY
PERIOD), (II) IF THE EMPLOYEE’S EMPLOYMENT IS TERMINATED BY THE COMPANY FOR ANY
OTHER REASON, THE DATE ON WHICH A NOTICE OF TERMINATION IS GIVEN, PROVIDED THAT
IF WITHIN THIRTY (30) DAYS AFTER THE COMPANY GIVES THE EMPLOYEE NOTICE OF
TERMINATION, THE EMPLOYEE NOTIFIES THE COMPANY THAT A DISPUTE EXISTS CONCERNING
THE TERMINATION OR THE BENEFITS DUE PURSUANT TO THIS AGREEMENT, THEN THE
TERMINATION DATE SHALL BE THE DATE ON WHICH SUCH DISPUTE IS FINALLY DETERMINED,
EITHER BY MUTUAL WRITTEN AGREEMENT OF THE PARTIES, OR A BY FINAL JUDGMENT, ORDER
OR DECREE OF A COURT OF COMPETENT JURISDICTION (THE TIME FOR APPEAL THEREFROM
HAVING EXPIRED AND NO APPEAL HAVING BEEN PERFECTED), OR (III) IF THE AGREEMENT
IS TERMINATED BY THE EMPLOYEE, THE DATE ON WHICH THE EMPLOYEE DELIVERS THE
NOTICE OF TERMINATION TO THE COMPANY.


 


9.             SUCCESSORS.

 


(A)           COMPANY’S SUCCESSORS.  ANY SUCCESSOR TO THE COMPANY (WHETHER
DIRECT OR INDIRECT AND WHETHER BY PURCHASE, MERGER, CONSOLIDATION, LIQUIDATION
OR OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S BUSINESS AND/OR
ASSETS SHALL ASSUME THE OBLIGATIONS UNDER THIS AGREEMENT AND AGREE EXPRESSLY TO
PERFORM THE OBLIGATIONS UNDER THIS AGREEMENT IN THE SAME MANNER AND TO THE SAME
EXTENT AS THE COMPANY WOULD BE REQUIRED TO PERFORM SUCH OBLIGATIONS IN THE
ABSENCE OF A SUCCESSION.  FOR ALL PURPOSES UNDER THIS AGREEMENT, THE TERM
“COMPANY” SHALL INCLUDE ANY SUCCESSOR TO THE COMPANY’S BUSINESS AND/OR ASSETS
WHICH EXECUTES AND DELIVERS THE ASSUMPTION AGREEMENT DESCRIBED IN THIS
SECTION 9(A) OR WHICH BECOMES BOUND BY THE TERMS OF THIS AGREEMENT BY OPERATION
OF LAW.


 


(B)           EMPLOYEE’S SUCCESSORS.  THE TERMS OF THIS AGREEMENT AND ALL RIGHTS
OF THE EMPLOYEE HEREUNDER SHALL INURE TO THE BENEFIT OF, AND BE ENFORCEABLE BY,
THE EMPLOYEE’S PERSONAL OR LEGAL REPRESENTATIVES, EXECUTORS, ADMINISTRATORS,
SUCCESSORS, HEIRS, DISTRIBUTEES, DEVISEES AND LEGATEES.


 


10.           NOTICE.

 


(A)           GENERAL.  NOTICES AND ALL OTHER COMMUNICATIONS CONTEMPLATED BY
THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN
WHEN PERSONALLY DELIVERED OR WHEN MAILED BY U.S.  REGISTERED OR CERTIFIED MAIL,
RETURN RECEIPT REQUESTED AND POSTAGE PREPAID.  IN THE CASE OF THE EMPLOYEE,
MAILED NOTICES SHALL BE ADDRESSED TO HIM AT THE HOME ADDRESS WHICH HE MOST
RECENTLY COMMUNICATED TO THE COMPANY IN WRITING.  IN THE CASE OF THE COMPANY,
MAILED NOTICES SHALL BE ADDRESSED TO ITS CORPORATE HEADQUARTERS, AND ALL NOTICES
SHALL BE DIRECTED TO THE ATTENTION OF ITS SECRETARY.


 


(B)           NOTICE OF TERMINATION.  ANY TERMINATION BY THE COMPANY FOR CAUSE
OR BY THE EMPLOYEE AS A RESULT OF A VOLUNTARY RESIGNATION OR AN INVOLUNTARY
TERMINATION SHALL BE COMMUNICATED BY A NOTICE OF TERMINATION TO THE OTHER PARTY
HERETO GIVEN IN ACCORDANCE WITH SECTION 10 (A) OF THIS AGREEMENT.  SUCH NOTICE
SHALL INDICATE THE SPECIFIC TERMINATION PROVISION IN THIS AGREEMENT RELIED UPON,
SHALL SET FORTH IN REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES CLAIMED TO
PROVIDE A BASIS FOR TERMINATION UNDER THE PROVISION SO INDICATED, AND SHALL
SPECIFY THE TERMINATION DATE (WHICH SHALL BE NOT MORE THAN THIRTY (30) DAYS
AFTER THE GIVING OF SUCH NOTICE).  THE FAILURE BY THE EMPLOYEE TO INCLUDE IN THE
NOTICE ANY FACT OR CIRCUMSTANCE WHICH CONTRIBUTES TO A SHOWING OF

 

8

--------------------------------------------------------------------------------


 


INVOLUNTARY TERMINATION SHALL NOT WAIVE ANY RIGHT OF THE EMPLOYEE HEREUNDER OR
PRECLUDE THE EMPLOYEE FROM ASSERTING SUCH FACT OR CIRCUMSTANCE IN ENFORCING HIS
RIGHTS HEREUNDER.


 


11.           MISCELLANEOUS PROVISIONS.

 


(A)           NO DUTY TO MITIGATE.  THE EMPLOYEE SHALL NOT BE REQUIRED TO
MITIGATE THE AMOUNT OF ANY PAYMENT CONTEMPLATED BY THIS AGREEMENT, NOR SHALL ANY
SUCH PAYMENT BE REDUCED BY ANY EARNINGS THAT THE EMPLOYEE MAY RECEIVE FROM ANY
OTHER SOURCE.


 


(B)           WAIVER.  NO PROVISION OF THIS AGREEMENT SHALL BE MODIFIED, WAIVED
OR DISCHARGED UNLESS THE MODIFICATION, WAIVER OR DISCHARGE IS AGREED TO IN
WRITING AND SIGNED BY THE EMPLOYEE AND BY AN AUTHORIZED OFFICER OF THE COMPANY
(OTHER THAN THE EMPLOYEE).  NO WAIVER BY EITHER PARTY OF ANY BREACH OF, OR OF
COMPLIANCE WITH, ANY CONDITION OR PROVISION OF THIS AGREEMENT BY THE OTHER PARTY
SHALL BE CONSIDERED A WAIVER OF ANY OTHER CONDITION OR PROVISION OR OF THE SAME
CONDITION OR PROVISION AT ANOTHER TIME.


 


(C)           WHOLE AGREEMENT.  THIS AGREEMENT AND ANY OUTSTANDING STOCK OPTION
AGREEMENTS REPRESENT THE ENTIRE UNDERSTANDING OF THE PARTIES HERETO WITH RESPECT
TO THE SUBJECT MATTER HEREOF AND SUPERSEDES IN THEIR ENTIRETY ALL PRIOR
ARRANGEMENTS AND UNDERSTANDINGS REGARDING SAME, INCLUDING THE CHANGE OF CONTROL
SEVERANCE AGREEMENT PREVIOUSLY ENTERED INTO BY AND BETWEEN EMPLOYEE AND THE
COMPANY AND ANY OFFER LETTER, PROMOTION LETTER, EMPLOYMENT AGREEMENT OR OTHER
AGREEMENT REGARDING EMPLOYEE’S EMPLOYMENT TERMS WITH THE COMPANY.  OTHER THAN
THE AGREEMENTS DESCRIBED IN THE PRECEDING SENTENCE, NO AGREEMENTS,
REPRESENTATIONS OR UNDERSTANDINGS (WHETHER ORAL OR WRITTEN AND WHETHER EXPRESS
OR IMPLIED) WHICH ARE NOT EXPRESSLY SET FORTH IN THIS AGREEMENT HAVE BEEN MADE
OR ENTERED INTO BY EITHER PARTY WITH RESPECT TO THE SUBJECT MATTER HEREOF.


 


(D)           CHOICE OF LAW.  THE VALIDITY, INTERPRETATION, CONSTRUCTION AND
PERFORMANCE OF THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAWS OF THE STATE
OF ARIZONA WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.


 


(E)           SEVERABILITY.  THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION
OR PROVISIONS OF THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY
OF ANY OTHER PROVISION HEREOF, WHICH SHALL REMAIN IN FULL FORCE AND EFFECT.


 


(F)            WITHHOLDING.  ALL PAYMENTS MADE PURSUANT TO THIS AGREEMENT WILL
BE SUBJECT TO WITHHOLDING OF APPLICABLE INCOME AND EMPLOYMENT TAXES.


 


(G)           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS,
EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH TOGETHER WILL
CONSTITUTE ONE AND THE SAME INSTRUMENT.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

COMPANY

CATALYTICA ENERGY SYSTEMS, INC.

 

 

 

 

 

By:

  /s/ Robert Zack

 

 

  Robert Zack, President and CEO

 

 

 

 

 

 

Date:

  September 27, 2005

 

 

 

EMPLOYEE

/s/ Ralph Dalla Betta

 

 

 

Date:

  September 27, 2005

 

 

10

--------------------------------------------------------------------------------